Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19      PageID.8693    Page 1 of
                                     12


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  LEAGUE OF WOMEN VOTERS
  OF MICHIGAN, ROGER J. BRDAK,
  FREDERICK C. DURHAL, JR.,
  JACK E. ELLIS, DONNA E.
  FARRIS, WILLIAM “BILL” J.
  GRASHA, ROSA L. HOLLIDAY,
  DIANA L. KETOLA, JON “JACK” G.
  LASALLE, RICHARD “DICK” W.
  LONG, LORENZO RIVERA and                    No. 2:17-cv-14148
  RASHIDA H. TLAIB,
                                              Hon. Eric L. Clay
        Plaintiffs,                           Hon. Denise Page Hood
                                              Hon. Gordon J. Quist
  v.

  JOCELYN BENSON, in her official
  Capacity as Michigan
  Secretary of State,

        Defendant.


       DEFENDANT’S RESPONSE IN OPPOSITION TO INTERVENORS’
       MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY AND
         DEFER CONSIDERATION OF SETTLEMENT AGREEMENT

        For the reasons set forth in the accompanying brief, Defendant Jocelyn

  Benson, in her official capacity as Michigan Secretary of State, by her counsel,

  Miller, Canfield, Paddock and Stone, P.L.C., respectfully requests that this Court

  deny the Intervenors’ Motion for Leave to Conduct Limited Discovery and Defer

  Consideration of Settlement Agreement (ECF 205).
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19      PageID.8694      Page 2 of
                                     12


                            Respectfully submitted,

                            MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.


                            By: /s/Scott R. Eldridge
                                   Michael J. Hodge (P25146)
                                   Scott R. Eldridge (P66452)
                                   Erika L. Giroux (P81998)
                                   Attorneys for Defendant Secretary of State
                                   One Michigan Avenue, Suite 900
                                   Lansing, MI 48933
                                   (517) 487-2070
                                   hodge@millercanfield.com
                                   eldridge@millercanfield.com
                                   giroux@millercanfield.com
  Dated: February 5, 2019




                                          -2-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19   PageID.8695   Page 3 of
                                     12


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  LEAGUE OF WOMEN VOTERS
  OF MICHIGAN, ROGER J. BRDAK,
  FREDERICK C. DURHAL, JR.,
  JACK E. ELLIS, DONNA E.
  FARRIS, WILLIAM “BILL” J.
  GRASHA, ROSA L. HOLLIDAY,
  DIANA L. KETOLA, JON “JACK” G.
  LASALLE, RICHARD “DICK” W.
  LONG, LORENZO RIVERA and                 No. 2:17-cv-14148
  RASHIDA H. TLAIB,
                                           Hon. Eric L. Clay
        Plaintiffs,                        Hon. Denise Page Hood
                                           Hon. Gordon J. Quist
  v.

  JOCELYN BENSON, in her official
  Capacity as Michigan
  Secretary of State,

        Defendant.


         DEFENDANT’S BRIEF IN OPPOSITION TO INTERVENORS’
       MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY AND
         DEFER CONSIDERATION OF SETTLEMENT AGREEMENT
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19    PageID.8696    Page 4 of
                                     12


            STATEMENT OF QUESTION OR ISSUE PRESENTED

  Should the Intervenors be allowed to take discovery months after the discovery
  deadline has passed, where the premise of that discovery has largely been mooted
  out and the remainder is based upon unfounded speculation?

  Plaintiffs’ answer: undetermined.

  Defendant Secretary of State’s answer: no.

  Congressional and Legislative Defendant-Intervenors’ answer: yes.




                                        -i-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19      PageID.8697   Page 5 of
                                     12


         CONTROLLING OR MOST APPROPRIATE AUTHORITIES


  Fed. R. Civ. P. 16(b)(4)

  Bentkowski v. Scene Magazine, 637 F.3d 689 (6th Cir. 2011)

  Inge v. Rock Fin. Corp., 281 F.3d 613 (6th Cir. 2002)




                                         -ii-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19               PageID.8698      Page 6 of
                                     12


                                     INTRODUCTION

         For most of the past month, the Secretary and the Plaintiffs were actively

  involved in negotiating a resolution to this case that would rectify the most extreme

  effects of any past partisan gerrymandering while conserving State and taxpayer

  resources.    When the Intervenors apparently realized that negotiations were

  intensifying, their response, rather than engaging in that process, was to file the

  instant motion, seeking broadly irrelevant and burdensome discovery that includes

  effectively every document and communication the Secretary has ever had

  regarding this lawsuit and the League of Women Voters generally. With the

  proposed consent decree denied, the discovery sought by Intervenors is largely

  moot and, moreover, irrelevant in the first instance to any issue that will be tried in

  this case.    By contrast, that discovery would be prejudicial to the Secretary,

  particularly at this late stage of the case. The Intervenors’ motion should therefore

  be denied.1

                               FACTUAL BACKGROUND

         Plaintiffs initially commenced this case against Ruth Johnson, the current

  Secretary’s predecessor in office. Discovery closed on August 24, 2018. See ECF

  53, PageID.939. In November 2018, Michigan voters elected Jocelyn Benson as

  1
   Although the Court expressed skepticism over the Intervenors’ request for “limited discovery”
  during the January 22, 2019 status conference, the Court has not yet formally ruled on the
  motion. The Secretary of State timely submits this response so as not to leave Intervenors’
  motion unanswered.

                                               -3-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19          PageID.8699    Page 7 of
                                     12


  Secretary of State. Secretary Benson was sworn in on January 1, 2019, and

  automatically substituted as a party defendant in this case.

        Shortly thereafter, the Plaintiffs and the Secretary entered into settlement

  negotiations in an to resolve this case through the entry of a consent decree. On

  January 10, 2019, Plaintiffs’ counsel advised counsel for the Intervenors that the

  parties had begun preliminary discussions as to possible settlement of the case and

  outlined a potential settlement structure. Intervenors’ counsel, although initially

  insisting on being a part of such negotiations, did not actually participate in

  settlement discussions. After the Secretary and the Plaintiffs indicated their desire

  to agree on a consent decree in their respective responses to the Intervenors’

  motion to stay trial, see ECF 199, 200, the Intervenors filed the instant motion

  seeking broad categories of discovery from the Secretary, including, among other

  content:

             • All documents, communications, emails and/or text messages between
               Benson and any member or official of the League of Women Voters
               of Michigan from October 17, 2017 to the present. ECF 205-2,
               Request No. 2.

             • All documents, communications, emails and/or text messages in
               Benson’s possession that refer, relate to, or discuss Plaintiffs’ lawsuit.
               ECF 205-2, Request No. 5.

             • All documents, communications, emails and/or text messages in
               Benson’s possession that refer, relate to, or discuss the League
               of Women Voters of Michigan or any other League of Women
               Voters chapter. ECF 205-2, Request No. 6.


                                            -4-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19       PageID.8700    Page 8 of
                                     12



           • All documents evidencing contributions by any member or official of
             the League of Women Voters of Michigan to Benson's campaign for
             Michigan Secretary of State. ECF 205-2, Request No. 8.

           • All documents, articles, publications or other writings Benson has
             authored or co-authored regarding gerrymandering, drawing political
             lines or any other legal issue asserted by Plaintiffs in their Complaint.
             ECF 205-2, Request No. 10.

           • All statements prepared for Benson or on her behalf, copies of
             speeches prepared for Benson or on her behalf, or any other written
             document prepared for Benson regarding Plaintiffs’ lawsuit. ECF
             205-2, Request No. 12.

  The Intervenors also sought to defer a ruling on the consent decree until the

  proposed discovery had concluded. ECF 205, PageID.7666.

        As negotiations continued over the final terms of the proposed consent

  decree, and despite repeated requests for their input, the Intervenors did not

  propose any alternative settlement terms or engage substantively in the

  negotiations. Rather, the Intervenors simply objected.

        On January 25, 2019, the Secretary and the Plaintiffs filed a proposed

  compromised consent decree with the Court that would have submitted certain

  Michigan House districts to the Michigan Legislature for redrawing for the 2020

  House elections. ECF 211-1. This Court denied the joint motion to approve the

  consent decree on February 1, 2019.




                                          -5-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19       PageID.8701   Page 9 of
                                     12


                          ANALYSIS AND ARGUMENT

        A scheduling order “may be modified only for good cause and with the

  judge’s consent.” Fed. R. Civ. P. 16(b)(4). In determining whether the moving

  party has established good cause, the court considers several factors including (1)

  when the movant learned of the issue that is the subject of discovery; (2) how the

  discovery would affect the outcome of the proceeding; (3) the length of the

  discovery period; (4) whether the movant was diligent in pursuing discovery; and

  (5) whether the adverse party was responsive to discovery. Bentkowski v. Scene

  Magazine, 637 F.3d 689, 696 (6th Cir. 2011). The court should also consider

  whether the party from whom discovery is sought would be prejudiced by

  modifying the scheduling order. Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th

  Cir. 2002).

        The Intervenors cannot carry that burden here. As a threshold matter, the

  grounds for the Intervenors’ motion are moot. Intervenors posit that the discovery

  is necessary for a “meaningful analysis” of whether the consent decree proposed

  by the parties was fair, adequate, reasonable, and consistent with the public

  interest. See ECF 205, PageID.7661, ¶ 11; PageID. 7663, ¶¶ 16–17. Intervenors

  also repeatedly emphasize that their request is timely and has been diligently

  prosecuted in relation to when the Intervenors learned of the settlement

  negotiations between the parties. ECF 205, PageID.7663, ¶ 15 (“This was the first



                                          -6-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19          PageID.8702    Page 10
                                    of 12


  time that Intervenors had learned that actual settlement discussions were ongoing .

  . . .”); PageID.7665, ¶ 19 (“Intervenors filed this motion less than one week after

  learning that [the parties] are prepared to submit a settlement agreement to the

  Court . . . .”). But the consent decree with which the Intervenors are concerned

  was denied by this Court on February 1, and trial commences today; there is

  therefore no remaining basis to justify the discovery sought by the Intervenors, and

  the discovery motion is moot. Their request to defer consideration of the consent

  decree pending discovery is likewise also moot.

        To the extent that any portion of Intervenors’ request remains live at this late

  date, the information sought is wholly irrelevant to any triable issue regarding the

  claims and defenses in this case. The core dispute among the parties is whether

  Michigan’s 2011 redistricting plan was the result of unconstitutional partisan

  gerrymandering.    No communications by Jocelyn Benson from October 2017

  onward can change the facts as they existed in 2011, nor can any article or

  statement on redistricting written by Jocelyn Benson at any point in time. The

  discovery sought would therefore have no impact on the outcome of the trial. See

  Bentkowski, 637 F.3d at 696.

        In addition, responding to the Intervenors’ discovery requests while trial,

  including numerous trial depositions, are ongoing would prejudice the Secretary’s

  ability to fully participate in the trial and defend her interests. See Inge, 281 F.3d



                                           -7-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19          PageID.8703     Page 11
                                    of 12


  at 625; Commerce Benefits Grp., Inc. v. McKesson Corp., 326 F. App’x 369, 377

  (6th Cir. 2009). The Intervenors appear to recognize the potential for prejudice

  inherent in their request, as they premise their assertion that “there is no prejudice”

  on their assumption that the trial date would be stayed.              See ECF 205,

  PageID.7666, ¶ 21 (“Given that [the parties] have agreed to a stay of the trial date

  in this matter, there is no prejudice . . . .”) (emphasis added). The Intervenors have

  therefore failed to demonstrate good cause for allowing additional discovery at this

  late date.

                                    CONCLUSION

         For all of the foregoing reasons, the Intervenors’ Motion for Leave to

  Conduct Limited Discovery and Defer Consideration of Settlement Agreement

  (ECF 205) should be denied.




                                           -8-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 243 filed 02/05/19            PageID.8704    Page 12
                                    of 12


                              Respectfully submitted,

                              MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.


                              By: /s/Scott R. Eldridge
                                     Michael J. Hodge (P25146)
                                     Scott R. Eldridge (P66452)
                                     Erika L. Giroux (P81998)
                                     Attorneys for Defendant Secretary of State
                                     One Michigan Avenue, Suite 900
                                     Lansing, MI 48933
                                     (517) 487-2070
                                     hodge@millercanfield.com
                                     eldridge@millercanfield.com
                                     giroux@millercanfield.com
  Dated: February 5, 2019



                              CERTIFICATE OF SERVICE

           I hereby certify that on February 5, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using the ECF system, which will send

  notification of such filing to all counsel of record in this matter.

                                                         Respectfully submitted,

                                                         /s/ Scott R. Eldridge


  32920737.1\088888-04644




                                             -9-
